DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 was filed before the mailing date of the Non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir.1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores real world conditions under which, applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant  to proof which cited references is closest to the claimed invention.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph [104], Line 1 “steps A1 and A2” should read “steps A1 and A3”.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: 
	Claim 3 recites “wherein the load prediction equation is a combination of the structural forecast equation structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) and a time series variables as determined by the time series analysis”, however it should recite “wherein the load prediction equation is a combination of the structural forecast equation, structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii), structural equation with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii), and a time series variables as determined by the time series analysis”. Or any other ways to improve the recitation that clearly states the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, and 6 recites the limitation “the forecasted wind and solar energy”, “the forecasted load data” in step (B). There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 1, and 6 recites the limitation “the forecasted load data”, “the forecasted wind and solar data” in step (B)(vi). There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 1 recites the limitation “an energy management computer system” in step (C). There is insufficient antecedent basis for this limitation in the claim because it is not clear to the examiner if “an energy management computer system” is the same as “an energy management computer system” introduced in step (A)(ii).

Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the structural forecast equation” in Line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 3 also recites “structural equation” in Line 2. There is insufficient antecedent basis for this limitation in the claim because it is not clear to the examiner if “structural equation” is the same as “a structural equation” introduced in Claim 1 step (B)(i).

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the structural forecast equation” in Line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 8 also recites “structural equation” in Line 2. There is insufficient antecedent basis for this limitation in the claim because it is not clear to the examiner if “structural equation” is the same as “a structural equation” introduced in Claim 6 step (B)(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. USPGPUB 2019/0067946 (hereinafter "Pan"), in view of ANICHKOV et al. WO 2019005412 (hereinafter “ANICHKOV”), further in view of Sauerbrei et al. “State of the art in selection of variables and functional forms in multivariable analysis—outstanding issues” Diagnostic and Prognostic Research 2020 (hereinafter “Sauerbrei”).
Regarding claim 1, Pan teaches a method comprising:
(A) accessing, by one or more computers (Paragraph [0017] “The distribution network 100 may include… supervisory computers… a communication infrastructure coupling the supervisory computers with the RTUs and PLCs and a human-machine interface (HMI) for managing the distribution network 100 by operating personnel”), one or more electronic databases (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time”, wherein examiner interpreted memory module as an electronic database), stored on one or more computer readable media (Paragraph [0031] “the memory module 128 may be a non-transitory computer readable medium”, and Paragraph [0007] “a non-transitory computer readable medium having instructions to enable at least one processor module to perform short term load forecasting in a power grid”), the one or more databases comprising:
(i) forecasted meteorological conditions data associated with a geographical area encompassing an electric power grid (Paragraph [0006] “The system includes a data acquisition module configured to obtain… weather data corresponding to time index data recorded from a location in a power distribution network of the power grid”, Paragraph [0019] “The data acquisition module 118 is further configured to receive weather data 114 as part of the power grid data 110”, wherein Paragraph [0019] “The weather data 114 may include, but is not limited to, temperature values, atmospheric pressure, wind parameters, solar radiation, precipitation and/or humidity values corresponding to a plurality of time instances”, and Paragraph [0019] “the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof”, wherein examiner interpreted weather data in time period in future as forecasted meteorological conditions data);
(ii) forecasted energy load data associated with the electric power grid as obtained from an energy management computer system associated with the electric power grid (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time. Specifically, the historical data 110a includes, but is not limited to, power data 112, load data 116, weather data 114 corresponding to previous time index data recorded from the location 102. The historical data 110a refers to power grid data 110 acquired previously and stored in the memory module 128. In one embodiment, the power data 112 includes, but is not limited to, one or more historical power values and supply power value corresponding to a past time instant. The load data 116 includes, but is not limited to, power requirement values and actual power supplied values that were recorded at a previous time instant”, wherein Paragraph [0019] ““time index data” is used herein to refer to a plurality of time index values used for acquiring measurements from the sensors deployed at the location 102. More generally, the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof” (also see time index data in Paragraph [0020]), wherein examiner interpreted power grid data, which includes power data and load data as energy load data associated with electric power grid, and since time index data refers also to “time period in the future”, examiner interpreted “…corresponding to previous time index data recorded from the location” as the forecasted energy load data, which includes time period in the future, and Paragraph [0018] “system 108 includes system 108 includes a data acquisition module 118…”, wherein examiner interpreted system 108 as the energy management computer system);
(iii) time data comprising at least one of time of day data or season data associated with the electric power grid (Paragraph [0020] “In one example, the time index data comprises hourly time stamps during a specified time period. In another example, the time index data may include time stamps corresponding to half an hour time duration. In one embodiment, the specified time period may be a 24-hour duration corresponding to one civic day (24 hours). In another embodiment, the specified time period may span over two civic days (48 hours). The specified time period may also include all days of a calendrical year”);
(iv) historical data (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time”) comprising historical load data (Paragraph [0020] “Specifically, the historical data 110a includes, but is not limited to, power data 112, load data 116”, and Paragraph [0020] “The load data 116 includes, but is not limited to, power requirement values and actual power supplied values that were recorded at a previous time instant”), historical forecasted meteorological conditions data (Paragraph [0020] “weather data 114 corresponding to previous time index data recorded from the location 102”), and historical time data corresponding to the historical forecasted meteorological conditions data (Paragraph [0020] “weather data 114 corresponding to previous time index data recorded from the location 102”, wherein Paragraph [0020] “The weather data may include, but is not limited to, historical temperature values and historical humidity values. In one example, the time index data comprises hourly time stamps during a specified time period”, and wherein “the time index data may include time stamps corresponding to half an hour time duration. In one embodiment, the specified time period may be a 24-hour duration corresponding to one civic day (24 hours). In another embodiment, the specified time period may span over two civic days (48 hours). The specified time period may also include all days of a calendrical year”);
(B) calculating, by the one or more computers, a revised load forecast (Paragraph [0028] relating to Equation (2): “The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values. Specifically, a plurality of modified second plurality of power values are processed by the regression model of Equation (2) to generate a plurality of short term power correction values. The plurality of short term correction values is added to the third plurality of power values to generate a modified third plurality of power values. The modified third plurality of power values are used as estimated one or more power values”, wherein examiner interpreted modified third plurality of power values as revised forecast of energy load, which uses power correction values to modify third plurality of power values, and Equation (1) uses forecast of weather data, forecasted load data, and time data as explained in Paragraph [0025-0026]) 
based on the forecasted meteorological conditions data (Paragraph [0005] “The method includes obtaining historical data comprising power data, load data and weather data corresponding to time index data recorded from a location in a power distribution network of the power grid”, wherein Paragraph [0019] “The weather data 114 may include, but is not limited to, temperature values, atmospheric pressure, wind parameters, solar radiation, precipitation and/or humidity values corresponding to a plurality of time instances”, and Paragraph [0019] “the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof”, wherein examiner interpreted weather data in time period in future as forecasted meteorological conditions data, wherein weather data is implemented in Equation (1) (see Paragraph [0025-0026])),
the forecasted load data ((Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time. Specifically, the historical data 110a includes, but is not limited to, power data 112, load data 116, weather data 114 corresponding to previous time index data recorded from the location 102. The historical data 110a refers to power grid data 110 acquired previously and stored in the memory module 128. In one embodiment, the power data 112 includes, but is not limited to, one or more historical power values and supply power value corresponding to a past time instant. The load data 116 includes, but is not limited to, power requirement values and actual power supplied values that were recorded at a previous time instant”, wherein Paragraph [0019] ““time index data” is used herein to refer to a plurality of time index values used for acquiring measurements from the sensors deployed at the location 102. More generally, the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof” (also see time index data in Paragraph [0020]), wherein examiner interpreted power grid data, which includes power data and load data as energy load data associated with electric power grid, and since time index data refers also to “time period in the future”, examiner interpreted “…corresponding to previous time index data recorded from the location” as the forecasted energy load data, which includes time period in the future wherein load data is implemented in Equation (1) (see Paragraph [0025-0026])),
the time data and time-series variables determined based on an analysis of the historical data (Paragraph [0020] “In one example, the time index data comprises hourly time stamps during a specified time period. In another example, the time index data may include time stamps corresponding to half an hour time duration. In one embodiment, the specified time period may be a 24-hour duration corresponding to one civic day (24 hours). In another embodiment, the specified time period may span over two civic days (48 hours). The specified time period may also include all days of a calendrical year” wherein time data is implemented in Equation (1) (see Paragraph [0025-0026])), wherein the calculating step comprises:
(i) estimating, by the one or more computers, a structural equation of electricity load based on the historical data (Paragraph [0025] “The forecasting module 122 is communicatively coupled to the pre-processing module 120 and configured to estimate one or more power values at a future time instant based on the historical data and the modified historical data”, Paragraph [0025] “the forecasting module 122 is configured to use a linear model to determine the third plurality of power values based on the modified second plurality of power values and forecast of the weather data. Specifically, the linear model is given by Equation (1): P.sub.f(t)=a*P(t−1)+b*T.sub.f(t)+c”, wherein examiner interpreted Equation (1) as a structural equation, and wherein modified second plurality of power values as electricity load based on the historical data), where the electricity load is a dependent variable of the structural equation (Paragraph [0026] “P(t−1) is a modified power value at a past time instant”, wherein examiner interpreted modified power value as the electricity load as a dependent variable);
(iv) performing, by the one or more computers, a time series analysis of the structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) (Paragraph [0025] “the forecasting module 122 is configured to use a linear model to determine the third plurality of power values based on the modified second plurality of power values and forecast of the weather data. Specifically, the linear model is given by Equation (1): P.sub.f(t)=a*P(t−1)+b*T.sub.f(t)+c”, and Paragraph [0026] “where, P.sub.f(t) is a power value at a future time instant t, P(t−1) is a modified power value at a past time instant, T.sub.f(t) is a temperature value corresponding to the future time instant determined from temperature value corresponding to the past time instant”, wherein it shows power values are determined based on past instant, and temperature value for future time instant is based on past time instant, therefore examiner interpreted past time instant, and future time instant, as performing a time series analysis, wherein modified power value at past time instant is interpreted as dependent variable, and wherein temperature value corresponding to future time instant is interpreted as explanatory variable);
(v) generating, by the one or more computers, a load prediction equation based on the time series analysis of the structural equation with the dependent variables transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) (Paragraph [0028] “The forecasting module 122 is further configured to determine a regression model based on the pair of forecast error values. In one embodiment, the regression model may be a simple two-term regression model. Specifically, the two-term regression model is given by Equation (2): P.sub.e(t)=e(t−1)*φ.sub.1+e(t−2)*φ.sub.2”, Paragraph [0028] “where P.sub.e(t) is a correction term corresponding to predicted power value of Equation (1), e(t−1), e(t−2) are error estimates at a first time instant and a second time instant in the second time period. The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values”, wherein examiner interpreted Equation (2) as a load prediction equation which is based on time instants, which is time series analysis, and based on Equation (1), which includes the dependent variable (P(t−1)), and explanatory variable (T.sub.f(t))); and
(vi) calculating, by the one or more computers, a revised forecast of energy load by inputting the forecasted meteorological conditions data, the forecasted load data, and the time data to the load prediction equation (Paragraph [0028] “The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values. Specifically, a plurality of modified second plurality of power values are processed by the regression model of Equation (2) to generate a plurality of short term power correction values. The plurality of short term correction values is added to the third plurality of power values to generate a modified third plurality of power values. The modified third plurality of power values are used as estimated one or more power values”, wherein examiner interpreted modified third plurality of power values as revised forecast of energy load, which uses power correction values to modify third plurality of power values, and Equation (1) uses forecast of weather data, forecasted load data, and time data as explained in Paragraph [0025-0026].); and
C) providing, by the one or more computers, to an energy management computer system, the revised load forecast to enable the appropriate levels of generation of conventional and renewable energy generation within the electric power grid (Paragraph [0029] “The control module 124 is communicatively coupled to the forecasting module 122 and configured to balance load of the distribution network 100 based on the estimated one or more power values”, wherein examiner interpreted control module as energy management computer system, estimated one or more power values as the revised load forecast, and balancing load of the distribution network as appropriate levels of generation within the electric power grid).
Pan does not explicitly teach historical forecasted wind and solar energy, the forecasted wind and solar data, (ii) analyzing, by the one or more computers, the structural equation to determine whether the electricity load as the dependent variable requires transformation.
However, ANICHKOV teaches historical forecasted wind and solar energy (Paragraph [0011] “producing a generation forecast and a generation forecast error probability distribution for an intermittent energy source coupled to the microgrid from a historic generation forecast”, Paragraph [0031] “The intermittent energy source 2120 may include, for example, solar photovoltaic modules or wind turbines”, wherein examiner interpreted historic generation forecast as historical forecasted wind and solar energy), 
the forecasted wind and solar energy (Paragraph [0011] “producing a generation forecast and a generation forecast error probability distribution for an intermittent energy source coupled to the microgrid from a historic generation forecast”, Paragraph [0031] “The intermittent energy source 2120 may include, for example, solar photovoltaic modules or wind turbines”, wherein examiner interpreted generation forecast as forecasted wind and solar energy),
(ii) analyzing, by the one or more computers, the structural equation to determine whether the electricity load as the dependent variable requires transformation (Paragraph [0047] “The flow chart or diagram includes steps or operations for: receiving historical load data 8100”, wherein “the data is split 8300 with, for example, 10-fold validation, then the data is cleaned to remove outliers and preprocessed using any combination of power transforms, Box- Cox transformation, wavelet transform, principal component analysis ("PCA"), or any other relevant data preprocessing method”, wherein examiner interpreted historical load data as electricity load data, and examiner interpreted cleaning data to remove outliers using Box-Cox transformation as analyzing structural equation to transform dependent variable);
Pan, and ANICHKOV are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to load energy forecasting.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above structural equation, as taught by Pan, and incorporating the dependent variable transformation, as taught by ANICHKOV.
One of ordinary skill in the art would have been motivated to improve cleaning and removing outliers from the historical data (see Paragraph [0047]), and to improve prediction errors, as suggested by ANICHKOV (Paragraph [0008-0009] “One problem with this approach is that it assumes that prediction errors follow a fixed distribution. However, obviously, prediction errors largely depend on the forecast horizon and microgrid operating conditions such as hour of the day, day of the week, seasonality, and weather patterns”, and “Another problem with such existing approaches is that they typically do not react to prediction errors”).
	The combination does not explicitly teach (iii) performing, by the one or more computers, a multivariable fractional polynomial analysis of explanatory variables in the structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) to determine whether each of the explanatory variables have a linear or non-linear specification.
	However, Sauerbrei teaches (iii) performing, by the one or more computers, a multivariable fractional polynomial analysis of explanatory variables in the structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) to determine whether each of the explanatory variables have a linear or non-linear specification ([The multivariable fractional polynomial approach] ““The multivariable fractional polynomial (MFP) approach is a pragmatic procedure to create a multivariable model with the parallel aims of selecting important variables and determining a suitable functional form for continuous predictors [96, 101]. To select a model, significance levels chosen for the two components (backward elimination (BE) and FP functions) are the key settings for determining model complexity. If more or fewer variables are included, simple linear or more complex non-linear functions are selected”, wherein examiner interpreted important variables as explanatory variables, and wherein selecting linear or non-linear functions is interpreted as determining whether explanatory variables have linear or non-linear specification).
Pan, ANICHKOV, and Sauerbrei are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to statistical methods.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above structural equation, as taught by Pan, and ANICHKOV, and incorporating performing multivariable fractional polynomial analysis, as taught by Sauerbrei.
One of ordinary skill in the art would have been motivated to improve making decisions regarding the inclusion/exclusion of specific variables, as suggested by Sauerbrei ([Combining variable and function selection] “decisions regarding the inclusion/exclusion of specific variables and modelling of the functional forms of both these variables and potential confounders may depend on each other in a complex way”).

Regarding claim 2, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 1 as outlined above.
	Pan further teaches wherein the forecasted meteorological conditions comprise one or more of the following: forecasted temperature; forecasted wind speed; forecasted humidity; forecasted solar radiation; forecasted air pressure; forecasted air density, forecasted wind density; forecasted dewpoint; forecasted visibility; forecasted probability of precipitation; and forecasted sky conditions (Paragraph [0019] “The weather data 114 may include, but is not limited to, temperature values, atmospheric pressure, wind parameters, solar radiation, precipitation and/or humidity values corresponding to a plurality of time instances”).

Regarding claim 3, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 1 as outlined above.
Pan further teaches wherein the load prediction equation is a combination of the structural forecast equation structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) and a time series variables as determined by the time series analysis (Paragraph [0028] “The forecasting module 122 is further configured to determine a regression model based on the pair of forecast error values. In one embodiment, the regression model may be a simple two-term regression model. Specifically, the two-term regression model is given by Equation (2): P.sub.e(t)=e(t−1)*φ.sub.1+e(t−2)*φ.sub.2”, Paragraph [0028] “where P.sub.e(t) is a correction term corresponding to predicted power value of Equation (1), e(t−1), e(t−2) are error estimates at a first time instant and a second time instant in the second time period. The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values”, wherein examiner interpreted Equation (2) as a load prediction equation which is based on time instants, which is time series analysis, and based on Equation (1), which includes the dependent variable (P(t−1)), and explanatory variable (T.sub.f(t))).

Regarding claim 4, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 1 as outlined above.
ANICHKOV further teaches wherein step (B)(ii) comprises a Box-Cox analysis (Paragraph [0047] “The flow chart or diagram includes steps or operations for: receiving historical load data 8100”, wherein “the data is split 8300 with, for example, 10-fold validation, then the data is cleaned to remove outliers and preprocessed using any combination of power transforms, Box- Cox transformation, wavelet transform, principal component analysis ("PCA"), or any other relevant data preprocessing method”, wherein examiner interpreted historical load data as electricity load data, and examiner interpreted cleaning data to remove outliers using Box-Cox transformation as dependent variable being transformed).

Regarding claim 5, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 1 as outlined above.
Pan further teaches wherein the explanatory variables comprise one or more coefficients and exponents (Paragraph [0025] “the linear model is given by Equation (1): P.sub.f(t)=a*P(t−1)+b*T.sub.f(t)+c”, wherein Paragraph [0026] “P.sub.f(t) is a power value at a future time instant t, P(t−1) is a modified power value at a past time instant, T.sub.f(t) is a temperature value corresponding to the future time instant determined from temperature value corresponding to the past time instant. The terms a, b and c are coefficients of the linear model of Equation (1)”, wherein examiner interpreted T.sub.f(t) as explanatory variable which comprises coefficients a, and b).

Regarding claim 6, Pan teaches a system comprising:
one or more data processing apparatus (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time”, wherein examiner interpreted memory module as a data processing apparatus);
a computer-readable medium coupled to the one or more data processing apparatus having instructions stored thereon which, when executed by the one or more data processing apparatus, cause the one or more data apparatus to perform a method (Paragraph [0031] “the memory module 128 may be a non-transitory computer readable medium”, and Paragraph [0007] “a non-transitory computer readable medium having instructions to enable at least one processor module to perform short term load forecasting in a power grid”) comprising:
(A) accessing, by one or more computers (Paragraph [0017] “The distribution network 100 may include… supervisory computers… a communication infrastructure coupling the supervisory computers with the RTUs and PLCs and a human-machine interface (HMI) for managing the distribution network 100 by operating personnel”), one or more electronic databases (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time”, wherein examiner interpreted memory module as an electronic database), stored on one or more computer readable media (Paragraph [0031] “the memory module 128 may be a non-transitory computer readable medium”, and Paragraph [0007] “a non-transitory computer readable medium having instructions to enable at least one processor module to perform short term load forecasting in a power grid”), the one or more databases comprising:
(i) forecasted meteorological conditions data associated with a geographical area encompassing an electric power grid (Paragraph [0006] “The system includes a data acquisition module configured to obtain… weather data corresponding to time index data recorded from a location in a power distribution network of the power grid”, Paragraph [0019] “The data acquisition module 118 is further configured to receive weather data 114 as part of the power grid data 110”, wherein Paragraph [0019] “The weather data 114 may include, but is not limited to, temperature values, atmospheric pressure, wind parameters, solar radiation, precipitation and/or humidity values corresponding to a plurality of time instances”, and Paragraph [0019] “the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof”, wherein examiner interpreted weather data in time period in future as forecasted meteorological conditions data);
(ii) forecasted energy load data associated with the electric power grid as obtained from an energy management computer system associated with the electric power grid (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time. Specifically, the historical data 110a includes, but is not limited to, power data 112, load data 116, weather data 114 corresponding to previous time index data recorded from the location 102. The historical data 110a refers to power grid data 110 acquired previously and stored in the memory module 128. In one embodiment, the power data 112 includes, but is not limited to, one or more historical power values and supply power value corresponding to a past time instant. The load data 116 includes, but is not limited to, power requirement values and actual power supplied values that were recorded at a previous time instant”, wherein Paragraph [0019] ““time index data” is used herein to refer to a plurality of time index values used for acquiring measurements from the sensors deployed at the location 102. More generally, the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof” (also see time index data in Paragraph [0020]), wherein examiner interpreted power grid data, which includes power data and load data as energy load data associated with electric power grid, and since time index data refers also to “time period in the future”, examiner interpreted “…corresponding to previous time index data recorded from the location” as the forecasted energy load data, which includes time period in the future, and Paragraph [0018] “system 108 includes system 108 includes a data acquisition module 118…”, wherein examiner interpreted system 108 as the energy management computer system);
(iii) time data comprising at least one of time of day data or season data associated with the electric power grid (Paragraph [0020] “In one example, the time index data comprises hourly time stamps during a specified time period. In another example, the time index data may include time stamps corresponding to half an hour time duration. In one embodiment, the specified time period may be a 24-hour duration corresponding to one civic day (24 hours). In another embodiment, the specified time period may span over two civic days (48 hours). The specified time period may also include all days of a calendrical year”);
(iv) historical data (Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time”) comprising historical load data (Paragraph [0020] “Specifically, the historical data 110a includes, but is not limited to, power data 112, load data 116”, and Paragraph [0020] “The load data 116 includes, but is not limited to, power requirement values and actual power supplied values that were recorded at a previous time instant”), historical forecasted meteorological conditions data (Paragraph [0020] “weather data 114 corresponding to previous time index data recorded from the location 102”), and historical time data corresponding to the historical forecasted meteorological conditions data (Paragraph [0020] “weather data 114 corresponding to previous time index data recorded from the location 102”, wherein Paragraph [0020] “The weather data may include, but is not limited to, historical temperature values and historical humidity values. In one example, the time index data comprises hourly time stamps during a specified time period”, and wherein “the time index data may include time stamps corresponding to half an hour time duration. In one embodiment, the specified time period may be a 24-hour duration corresponding to one civic day (24 hours). In another embodiment, the specified time period may span over two civic days (48 hours). The specified time period may also include all days of a calendrical year”);
(B) calculating, by the one or more computers, a revised load forecast (Paragraph [0028] relating to Equation (2): “The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values. Specifically, a plurality of modified second plurality of power values are processed by the regression model of Equation (2) to generate a plurality of short term power correction values. The plurality of short term correction values is added to the third plurality of power values to generate a modified third plurality of power values. The modified third plurality of power values are used as estimated one or more power values”, wherein examiner interpreted modified third plurality of power values as revised forecast of energy load, which uses power correction values to modify third plurality of power values, and Equation (1) uses forecast of weather data, forecasted load data, and time data as explained in Paragraph [0025-0026]) 
based on the forecasted meteorological conditions data (Paragraph [0005] “The method includes obtaining historical data comprising power data, load data and weather data corresponding to time index data recorded from a location in a power distribution network of the power grid”, wherein Paragraph [0019] “The weather data 114 may include, but is not limited to, temperature values, atmospheric pressure, wind parameters, solar radiation, precipitation and/or humidity values corresponding to a plurality of time instances”, and Paragraph [0019] “the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof”, wherein examiner interpreted weather data in time period in future as forecasted meteorological conditions data, wherein weather data is implemented in Equation (1) (see Paragraph [0025-0026])),
the forecasted load data ((Paragraph [0020] “The data acquisition module 118 is further configured to obtain the historical data 110a from the memory module 128 in real time. Specifically, the historical data 110a includes, but is not limited to, power data 112, load data 116, weather data 114 corresponding to previous time index data recorded from the location 102. The historical data 110a refers to power grid data 110 acquired previously and stored in the memory module 128. In one embodiment, the power data 112 includes, but is not limited to, one or more historical power values and supply power value corresponding to a past time instant. The load data 116 includes, but is not limited to, power requirement values and actual power supplied values that were recorded at a previous time instant”, wherein Paragraph [0019] ““time index data” is used herein to refer to a plurality of time index values used for acquiring measurements from the sensors deployed at the location 102. More generally, the time index data may refer to a time period in the past, a time period at present and a time period in future or combinations thereof” (also see time index data in Paragraph [0020]), wherein examiner interpreted power grid data, which includes power data and load data as energy load data associated with electric power grid, and since time index data refers also to “time period in the future”, examiner interpreted “…corresponding to previous time index data recorded from the location” as the forecasted energy load data, which includes time period in the future wherein load data is implemented in Equation (1) (see Paragraph [0025-0026])),
the time data and time-series variables determined based on an analysis of the historical data (Paragraph [0020] “In one example, the time index data comprises hourly time stamps during a specified time period. In another example, the time index data may include time stamps corresponding to half an hour time duration. In one embodiment, the specified time period may be a 24-hour duration corresponding to one civic day (24 hours). In another embodiment, the specified time period may span over two civic days (48 hours). The specified time period may also include all days of a calendrical year” wherein time data is implemented in Equation (1) (see Paragraph [0025-0026])), wherein the calculating step comprises:
(i) estimating, by the one or more computers, a structural equation of electricity load based on the historical data (Paragraph [0025] “The forecasting module 122 is communicatively coupled to the pre-processing module 120 and configured to estimate one or more power values at a future time instant based on the historical data and the modified historical data”, Paragraph [0025] “the forecasting module 122 is configured to use a linear model to determine the third plurality of power values based on the modified second plurality of power values and forecast of the weather data. Specifically, the linear model is given by Equation (1): P.sub.f(t)=a*P(t−1)+b*T.sub.f(t)+c”, wherein examiner interpreted Equation (1) as a structural equation, and wherein modified second plurality of power values as electricity load based on the historical data), where the electricity load is a dependent variable of the structural equation (Paragraph [0026] “P(t−1) is a modified power value at a past time instant”, wherein examiner interpreted modified power value as the electricity load as a dependent variable);
(iv) performing, by the one or more computers, a time series analysis of the structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) (Paragraph [0025] “the forecasting module 122 is configured to use a linear model to determine the third plurality of power values based on the modified second plurality of power values and forecast of the weather data. Specifically, the linear model is given by Equation (1): P.sub.f(t)=a*P(t−1)+b*T.sub.f(t)+c”, and Paragraph [0026] “where, P.sub.f(t) is a power value at a future time instant t, P(t−1) is a modified power value at a past time instant, T.sub.f(t) is a temperature value corresponding to the future time instant determined from temperature value corresponding to the past time instant”, wherein it shows power values are determined based on past instant, and temperature value for future time instant is based on past time instant, therefore examiner interpreted past time instant, and future time instant, as performing a time series analysis, wherein modified power value at past time instant is interpreted as dependent variable, and wherein temperature value corresponding to future time instant is interpreted as explanatory variable);
(v) generating, by the one or more computers, a load prediction equation based on the time series analysis of the structural equation with the dependent variables transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) (Paragraph [0028] “The forecasting module 122 is further configured to determine a regression model based on the pair of forecast error values. In one embodiment, the regression model may be a simple two-term regression model. Specifically, the two-term regression model is given by Equation (2): P.sub.e(t)=e(t−1)*φ.sub.1+e(t−2)*φ.sub.2”, Paragraph [0028] “where P.sub.e(t) is a correction term corresponding to predicted power value of Equation (1), e(t−1), e(t−2) are error estimates at a first time instant and a second time instant in the second time period. The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values”, wherein examiner interpreted Equation (2) as a load prediction equation which is based on time instants, which is time series analysis, and based on Equation (1), which includes the dependent variable (P(t−1)), and explanatory variable (T.sub.f(t))); and
(vi) calculating, by the one or more computers, a revised forecast of energy load by inputting the forecasted meteorological conditions data, the forecasted load data, and the time data to the load prediction equation (Paragraph [0028] “The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values. Specifically, a plurality of modified second plurality of power values are processed by the regression model of Equation (2) to generate a plurality of short term power correction values. The plurality of short term correction values is added to the third plurality of power values to generate a modified third plurality of power values. The modified third plurality of power values are used as estimated one or more power values”, wherein examiner interpreted modified third plurality of power values as revised forecast of energy load, which uses power correction values to modify third plurality of power values, and Equation (1) uses forecast of weather data, forecasted load data, and time data as explained in Paragraph [0025-0026].); and
C) providing, by the one or more computers, to an energy management computer system, the revised load forecast to enable the appropriate levels of generation of conventional and renewable energy generation within the electric power grid (Paragraph [0029] “The control module 124 is communicatively coupled to the forecasting module 122 and configured to balance load of the distribution network 100 based on the estimated one or more power values”, wherein examiner interpreted control module as energy management computer system, estimated one or more power values as the revised load forecast, and balancing load of the distribution network as appropriate levels of generation within the electric power grid).
Pan does not explicitly teach historical forecasted wind and solar energy, the forecasted wind and solar data, (ii) analyzing, by the one or more computers, the structural equation to determine whether the electricity load as the dependent variable requires transformation.
However, ANICHKOV teaches historical forecasted wind and solar energy (Paragraph [0011] “producing a generation forecast and a generation forecast error probability distribution for an intermittent energy source coupled to the microgrid from a historic generation forecast”, Paragraph [0031] “The intermittent energy source 2120 may include, for example, solar photovoltaic modules or wind turbines”, wherein examiner interpreted historic generation forecast as historical forecasted wind and solar energy), 
the forecasted wind and solar energy (Paragraph [0011] “producing a generation forecast and a generation forecast error probability distribution for an intermittent energy source coupled to the microgrid from a historic generation forecast”, Paragraph [0031] “The intermittent energy source 2120 may include, for example, solar photovoltaic modules or wind turbines”, wherein examiner interpreted generation forecast as forecasted wind and solar energy),
(ii) analyzing, by the one or more computers, the structural equation to determine whether the electricity load as the dependent variable requires transformation (Paragraph [0047] “The flow chart or diagram includes steps or operations for: receiving historical load data 8100”, wherein “the data is split 8300 with, for example, 10-fold validation, then the data is cleaned to remove outliers and preprocessed using any combination of power transforms, Box- Cox transformation, wavelet transform, principal component analysis ("PCA"), or any other relevant data preprocessing method”, wherein examiner interpreted historical load data as electricity load data, and examiner interpreted cleaning data to remove outliers using Box-Cox transformation as analyzing structural equation to transform dependent variable);
Pan, and ANICHKOV are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to load energy forecasting.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above structural equation, as taught by Pan, and incorporating the dependent variable transformation, as taught by ANICHKOV.
One of ordinary skill in the art would have been motivated to improve cleaning and removing outliers from the historical data (see Paragraph [0047]), and to improve prediction errors, as suggested by ANICHKOV (Paragraph [0008-0009] “One problem with this approach is that it assumes that prediction errors follow a fixed distribution. However, obviously, prediction errors largely depend on the forecast horizon and microgrid operating conditions such as hour of the day, day of the week, seasonality, and weather patterns”, and “Another problem with such existing approaches is that they typically do not react to prediction errors”).
	The combination does not explicitly teach (iii) performing, by the one or more computers, a multivariable fractional polynomial analysis of explanatory variables in the structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) to determine whether each of the explanatory variables have a linear or non-linear specification.
	However, Sauerbrei teaches (iii) performing, by the one or more computers, a multivariable fractional polynomial analysis of explanatory variables in the structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) to determine whether each of the explanatory variables have a linear or non-linear specification ([The multivariable fractional polynomial approach] ““The multivariable fractional polynomial (MFP) approach is a pragmatic procedure to create a multivariable model with the parallel aims of selecting important variables and determining a suitable functional form for continuous predictors [96, 101]. To select a model, significance levels chosen for the two components (backward elimination (BE) and FP functions) are the key settings for determining model complexity. If more or fewer variables are included, simple linear or more complex non-linear functions are selected”, wherein examiner interpreted important variables as explanatory variables, and wherein selecting linear or non-linear functions is interpreted as determining whether explanatory variables have linear or non-linear specification).
Pan, ANICHKOV, and Sauerbrei are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to statistical methods.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above structural equation, as taught by Pan, and ANICHKOV, and incorporating performing multivariable fractional polynomial analysis, as taught by Sauerbrei.
One of ordinary skill in the art would have been motivated to improve making decisions regarding the inclusion/exclusion of specific variables, as suggested by Sauerbrei ([Combining variable and function selection] “decisions regarding the inclusion/exclusion of specific variables and modelling of the functional forms of both these variables and potential confounders may depend on each other in a complex way”).

Regarding claim 7, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 6 as outlined above.
Pan further teaches wherein the forecasted meteorological conditions comprise one or more of the following: forecasted temperature; forecasted wind speed; forecasted humidity; forecasted solar radiation; forecasted air pressure; forecasted air density, forecasted wind density; forecasted dewpoint; forecasted visibility; forecasted probability of precipitation; and forecasted sky conditions (Paragraph [0019] “The weather data 114 may include, but is not limited to, temperature values, atmospheric pressure, wind parameters, solar radiation, precipitation and/or humidity values corresponding to a plurality of time instances”).

Regarding claim 8, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 6 as outlined above.
Pan further teaches wherein the load prediction equation is a combination of the structural forecast equation structural equation with the dependent variable transformed or not transformed as determined in step (B)(ii) and with each of the explanatory variables having a linear or non-linear specification as determined in step (B)(iii) and a time series variables as determined by the time series analysis (Paragraph [0028] “The forecasting module 122 is further configured to determine a regression model based on the pair of forecast error values. In one embodiment, the regression model may be a simple two-term regression model. Specifically, the two-term regression model is given by Equation (2): P.sub.e(t)=e(t−1)*φ.sub.1+e(t−2)*φ.sub.2”, Paragraph [0028] “where P.sub.e(t) is a correction term corresponding to predicted power value of Equation (1), e(t−1), e(t−2) are error estimates at a first time instant and a second time instant in the second time period. The constants φ1 and φ2 are determined using known power correction terms for two time instants. The third plurality of power values are modified using the regression model to determine short term power predicted values”, wherein examiner interpreted Equation (2) as a load prediction equation which is based on time instants, which is time series analysis, and based on Equation (1), which includes the dependent variable (P(t−1)), and explanatory variable (T.sub.f(t))).

Regarding claim 9, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 6 as outlined above.
ANICHKOV further teaches wherein step (B)(ii) comprises a Box-Cox analysis(Paragraph [0047] “The flow chart or diagram includes steps or operations for: receiving historical load data 8100”, wherein “the data is split 8300 with, for example, 10-fold validation, then the data is cleaned to remove outliers and preprocessed using any combination of power transforms, Box- Cox transformation, wavelet transform, principal component analysis ("PCA"), or any other relevant data preprocessing method”, wherein examiner interpreted historical load data as electricity load data, and examiner interpreted cleaning data to remove outliers using Box-Cox transformation as dependent variable being transformed).

Regarding claim 10, Pan, ANICHKOV, and Sauerbrei teach all of the features with respect to claim 6 as outlined above.
Pan further teaches wherein the explanatory variables comprise one or more coefficients and exponents (Paragraph [0025] “the linear model is given by Equation (1): P.sub.f(t)=a*P(t−1)+b*T.sub.f(t)+c”, wherein Paragraph [0026] “P.sub.f(t) is a power value at a future time instant t, P(t−1) is a modified power value at a past time instant, T.sub.f(t) is a temperature value corresponding to the future time instant determined from temperature value corresponding to the past time instant. The terms a, b and c are coefficients of the linear model of Equation (1)”, wherein examiner interpreted T.sub.f(t) as explanatory variable which comprises coefficients a, and b).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Zhang [“Multivariable fractional polynomial method for regression model”] teaches Multivariable fractional polynomial (MFP) method is such a method that it allows software to determine whether an explanatory variable is important for the model, and its functional form (2,3). MFP can be used when investigators want to preserve continuous nature of covariates and suspect that the relationship is non-linear.
PAVLOVSKI et al. [USPGPUB 2017/0317495] teaches a method for generating a net load forecast for a utility grid, the grid including intermittent distributed energy resources and loads.
Srivastava [USPGPUB 2016/0246272] teaches methods and systems for forecasting electrical demand of a building, including receiving a weather forecast for an upcoming day and receiving a historical data file comprising historical weather data and historical electrical load data for the building for a plurality of previous days
McMullin et al. [USPGPUB 2012/0253532] teaches systems and methods for forecasting electrical load for a future time period associated with power utility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119  

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119